Citation Nr: 0207056	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  98-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for thoracic and lumbar 
spine scoliosis.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1971 to November 
1972.  This matter 


came before the Board of Veterans' Appeals (Board) on appeal 
from a July 1997 rating decision of the North Little Rock, 
Arkansas, Regional Office (RO) which denied a permanent and 
total disability rating for pension purposes.  In February 
1998, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In October 1998, 
the RO, in pertinent part, determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for thoracic and lumbar spine scoliosis; denied 
the claim; and denied service connection for post-traumatic 
stress disorder (PTSD).  In April 1999, the veteran was 
afforded a hearing before a VA hearing officer.  In June 
1999, the RO determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
PTSD.  In August 2000, the veteran was afforded a video 
hearing before the undersigned Member of the Board.  In 
December 2000, the Board remanded the veteran's claims to the 
RO for additional action.  

In August 2001, the RO granted a permanent and total 
disability rating for pension purposes and denied service 
connection for both thoracic and lumbar spine scoliosis and 
PTSD on the merits.  

The Board observes that James W. Stanley, Jr., Attorney, 
initially represented the veteran in the instant appeal.  The 
VA revoked Mr. Stanley's authority to represent VA claimants 
effective as of October 10, 2001.  In November 2001, the RO 
informed the veteran in writing of Mr. Stanley's revocation 
and his right to select another representative.  The veteran 
did not respond to the November 2001 notice.  Therefore, the 
Board concludes that the veteran wishes to represent himself 
in the instant appeal.  


FINDINGS OF FACT

1.  A chronic spinal/back disability was not manifested 
during active service or for many years after service 
separation.  

2.  The veteran's current thoracic and lumbar spine scoliosis 
has not been shown to have originated prior to or during 
active service.  

3.  The veteran has not been diagnosed with PTSD.  


CONCLUSIONS OF LAW

1.  Thoracic and lumbar scoliosis was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001).  

2.  PTSD was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Spine Disorder

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran advances that he suffered from a non-specific 
back or spinal disorder prior to entering the Army and his 
pre-existing disability was aggravated by basic training and 
other physical rigors of military life.  The veteran's 
service medical records, including his physical examinations 
for both service entrance and separation, make no reference 
to scoliosis or any other chronic spinal disorder.  While the 
veteran has recounted being treated for a chronic back 
disorder since 1972, the first clinical documentation of a 
chronic back disorder is the March 1997 VA hospital summary 
reflecting a diagnosis of spinal scoliosis.  The veteran has 
acknowledged that he was initially diagnosed with scoliosis 
in August 1996, a date many years after service separation.  

In a February 2000 written statement from Gilbert C. Evans, 
M.D. relates that the veteran was diagnosed with spinal 
scoliosis.  He noted that the veteran had experienced back 
pain prior to his period of military service.  The veteran's 
back pain had prevented him from participating in athletic 
activities.  Dr. Evans opined that the veteran's pre-existing 
scoliosis was aggravated by his military service and 
precipitated his discharge from active service.  However, Dr. 
Evans did not identify any specific medical records or other 
objective evidence supporting his conclusion.  It appears 
that the doctor based his opinion on the veteran's subjective 
history.  In the absence of any objective evidence of record 
reflecting the presence of a chronic spinal disorder prior to 
1997, the Board finds that Dr. Evans' February 2000 statement 
to be unpersuasive.  Therefore, the Board concludes that 
service connection is not warranted for thoracic and lumbar 
spine scoliosis.  

II.  PTSD

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2001); a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor occurred.  38 
C.F.R. § 3.304(f) (2001).  

The veteran asserts that he suffers from PTSD as the result 
of to discriminatory acts directed towards him by his Army 
unit commander; the Army's refusal to allow him to attend his 
grandfather's funeral; terrorist bombings of discos in 
Germany; the deaths of some of his friends in the disco 
bombings; and the disappearance of his friend, [redacted], 
and others.   

The veteran has been afforded multiple private and VA 
psychiatric and psychological evaluations.  None of the 
evaluations establish a diagnosis of PTSD.  

At the August 2000 hearing before the undersigned Member of 
the Board, the veteran testified that Dr. Moneypenny had 
diagnosed him with PTSD.  However, the report of an October 
1999 psychological evaluation from James R. Moneypenny, 
Ph.D., shows that the veteran was diagnosed with a chronic 
adjustment disorder with mixed disturbance of emotion and 
conduct; and "[ruleout] not otherwise specified personality 
disorder."  Dr. Moneypenny commented that:

[The veteran] said that he had PTSD, but 
the reported symptoms do not meet the 
criteria required for making that 
diagnosis.  He does appear to have 
suffered what could be referred to as a 
"conditioned neurosis," such that he 
was overwhelmed emotionally by the stress 
and demands of military life, and he 
never was able to recover or achieve an 
optimum level of psychological function 
in civilian life.  

In a January 2000 written statement from Dr. Moneypenny 
clarified that his evaluation of the veteran "did not 
suggest or support a diagnosis of PTSD." 
In the absence of such a diagnosis, the Board finds that 
service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.304(f) (2001).  

III.  Duty to assist and duty to provide notice

In reviewing the issues of service connection for a spinal 
disorder and PTSD, the Board observes that the VA has secured 
or attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The veteran has been 
advised by the statement of the case and the supplemental 
statements of the case of the evidence that would be 
necessary for him to substantiate his claims.  The veteran 
has been afforded multiple VA examinations for compensation 
purposes.  The examination reports are of record.  The 
veteran was afforded hearings before both VA hearing officers 
and the undersigned Member of the Board.  The hearing 
transcripts are of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, has 
been met.  


ORDER

Service connection for thoracic and lumbar spine scoliosis is 
denied.  
Service connection for PTSD is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

